Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
    Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Szivos on January 11, 2021.

In the claims:
Claim 1 has been amended as follows—
1. (Currently Amended) A method of forming an electrode structure, the method comprising:
providing a mold having a pattern that comprises both at least one first opening defining an electrode base shape and a second opening defining a nanotopography shape including a plurality of non-random individual articulated features, the first opening and second opening present entirely in the mold, wherein the second opening is directly connected to the first opening and the second opening has a critical dimension that is less than a critical dimension of the first opening;

removing the mold from the electrode structure; and
attaching a biological functionalization material to the electrode structure, wherein the biological functionalization material is a bioreceptor that binds with a complementary biomolecule to create a binding event that generates an electrical current that can be conducted by the electrode structure.

Claim 10 has been canceled.
Claim 11, line 1, change the dependency to Claim -- 1 --.
Claim 12, line 1, change the dependency to Claim -- 1 --.

				Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest a method as claimed and in which the mold pattern includes first and second openings present entirely in the mold, the second directly connected to the first and with a critical dimension less that that of the first, and the second defining a shape that includes a plurality of non-random individual articulated features, as recited in claim 1 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 11, 2021